     Case 2:20-cv-02046-APG-DJA Document 4 Filed 11/05/20 Page 1 of 5




 1 THE O’MARA LAW FIRM, P.C.
   DAVID C. O’MARA
 2 NEVADA BAR NO. 8599
   311 East Liberty St.
 3 Reno, Nevada 89501
   775-323-1321
 4 775-323-4082 (fax)
   david@omaralaw.net
 5

 6 Counsel for Plaintiffs

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
   JILL STOKKE, an individual, CHRIS               )
 9 PRUDHOME, an individual,                        )
   MARCHANT FOR CONGRESS,                          ) Case No. 2:20-cv-02046
10 RODIMER FOR CONGRESS                            )
                                                   )
11                     Plaintiffs,                 ) PLAINTIFFS’ MOTION FOR EXPEDITED
                                                   )  HEARING AND BRIEFING ON THEIR
12 v.                                              )       EMERGENCY MOTION FOR
                                                   )  TEMPORARY RESTRAINING ORDER
13 SECRETARY OF STATE BARBARA                      )
   CEGAVSKE, in her official capacity, and         )    AND PRELIMINARY INJUNCTION
14 CLARK COUNTY REGISTRAR OF                       )
   VOTERS JOSEPH P. GLORIA, in his                 )
15 official capacity,                              )
                                                   )
16                     Defendants.                 )
                                                   )
17                                                 )

18          Plaintiffs Jill Stokke, Chris Prudhome, Marchant for Congress, and Rodimer for Congress
19 (collectively, “Plaintiffs”), through their undersigned counsel, respectfully request, pursuant to LR

20 IA 6-1, for an expedited hearing and briefing schedule on their Emergency Motion for Temporary

21 Restraining Order and Preliminary Injunction (“Emergency Motion”) filed concurrent herewith, and

22 request that the Emergency Motion be heard by this Court no later than 5:00 pm on November 6,

23 2020.

24          As set forth in the Declaration of undersigned counsel attached hereto, good cause exists to
25 grant an expedited hearing and briefing for this matter. By way of the Emergency Motion, Plaintiffs

26 seek to enjoin Defendants from violating Nevada Law and the Elections Clauses and the Equal

27 Protection Clause of the U.S. Constitution. Defendants’ conduct has already inflicted, and absent

28                                                   1
     Case 2:20-cv-02046-APG-DJA Document 4 Filed 11/05/20 Page 2 of 5




 1 and injunction, will continues to inflict irreparable injury upon Plaintiffs. Because this lawsuit

 2 involves Plaintiffs’ fundamental constitutional rights and impacts the 2020 general election,

 3 Plaintiffs respectfully request this Court order expedited briefing and consideration of this

 4 Emergency Motion pursuant to Federal Rule of Civil Procedure 57.

 5          To ensure Defendants have timely notice of the Complaint and Emergency Motion,

 6 undersigned represents that he will endeavor to provide Defendants with a copy of the Complaint

 7 and Emergency Motion by electronic mail and/or facsimile service.

 8          For the forgoing reasons, Plaintiffs respectfully request that this Court set the hearing on

 9 Plaintiffs’ Emergency Motion no later than 5:00 pm on November 6, 2020, and require that any
10 written response be filed prior to the hearing.

11 DATED: November 5, 2020                           THE O’MARA LAW FIRM, P.C.

12

13                                                                /s/ David C. O’Mara
                                                                DAVID C. O’MARA, ESQ
14
                                                     311 East Liberty St.
15                                                   Reno, Nevada 89501
                                                     775-323-1321
16                                                   775-323-4082 (fax)
                                                     Counsel for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28                                                   2
     Case 2:20-cv-02046-APG-DJA Document 4 Filed 11/05/20 Page 3 of 5




 1               DECLARATION OF DAVID O’MARA, ESQ. IN SUPPORT OF
              EMERGENCY MOTION AND REQUESTS OF EXPEDITED HEARING
 2

 3           I, David O’Mara, Esq., make the following Declaration in support of the instant Motion for
 4 Expedited Hearing and Briefing on their Emergency Motion for Temporary Restraining Order and

 5 Preliminary Injunction (“Emergency Motion”) pursuant to LR IA 6-1:

 6           1.     I am competent to testify to the matter asserted herein, of which I have personal
 7 knowledge, except as to those matters state upon information and belief. As to those matters stated

 8 upon information and belief, I believe them to be true.

 9           2.     I am counsel of record for Plaintiff Jill Stokke, Chris Prudhome, Marchant for
10 Congress, and Rodimer for Congress in the instant action.

11           3.     The 2020 general election is currently in progress.
12           4.     As set forth in the Complaint and the Declaration of Jill Stokke accompanying the
13 Emergency Motion, on November 3, 2020, Plaintiff Stokke attempted to vote in person in Clark

14 County, Nevada. She was not allowed to vote because, according to election officials, she had

15 already cast a mail ballot. Plaintiff Stokke had not, in fact, cast any such mail ballot.

16           5.     On information and belief, it was Clark County’s use of Agilis signature-verification
17 software that allowed Plaintiff Stokke’s mail ballot, which she had not signed, to be accepted and

18 counted in the Election.

19           6.     On information and belief, Clark County is the only county in Nevada that uses the
20 Agilis system and the only county in Nevada that does not verify signatures on mail ballots in

21 person.

22           7.     Nev. Rev. Stat. § 293.8874(1), as enacted in Assembly Bill 4, Sec. 23, 32nd Special
23 Session (Nev. 2020), requires “the clerk or an employee in the office of the clerk shall check the

24 signature used for the mail ballot in accordance with” detailed procedures.

25           8.     On information and belief, by utilizing the Agilis software system for verifying
26 Defendants have violated the Elections Clause by usurping the Nevada Legislature’s constitutional

27 authority to set the manner of elections. In particular, by using the Agilis software system instead of

28                                                    3
     Case 2:20-cv-02046-APG-DJA Document 4 Filed 11/05/20 Page 4 of 5




 1 matching signatures in person, Defendants have ignored the requirement in Nev. Rev. Stat. §

 2 293.8873(1), as enacted under Assembly Bill 4, Sec. 23, 32nd Special Session (Nev. 2020), that “the

 3 clerk or an employee in the office of the clerk shall check the signature used for the mail ballot” as

 4 well as the procedures by which the clerk or employee must do so.

 5          9.      As set forth in the Complaint and the Declaration of Chris Prudhome accompanying
 6 the Emergency Motion, Plaintiff Prudhome is a credentialed member of the media who, as a member

 7 of the media, attempted to observe the counting of ballots in the 2020 general election in Clark

 8 County, Nevada. On November 4, 2020, at approximately 12:45 a.m., Plaintiff Prudhome tried to

 9 observe ballot counting at the Clark County Election office located at 965 Trade Drive, Las Vegas,
10 Nevada 89030. Election officials tried to deny him entry to the office. A few minutes later,

11 Defendant Gloria told Plaintiff Prudhome counting was complete for the evening and instructed him

12 to leave. Moreover, while Plaintiff Prudhome was allowed to observe, the screens through which he

13 would have watched were all turned off and faced away from him. When Plaintiff Prudhome

14 inquired into these conditions, election officials asked law enforcement to remove him from the

15 building.

16          10.     Nev. Rev. Stat. § 293.8881, as enacted in Assembly Bill 4, Sec. 4, 32nd Special

17 Session (Nev. 2020) provides, “For any affected election, the mail ballot central counting board may

18 begin counting the received mail ballots 15 days before the day of the election. The board must

19 complete the count of all mail ballots on or before the ninth day following the election. The counting

20 procedure must be public.”

21          11.     Nev. Rev. Stat. § 293.363 provides that for in-person ballots, “[w]hen the polls are

22 closed, the counting board shall prepare to count the ballots voted. The counting procedure must be

23 public and continue without adjournment until completed.”

24          12.     Through the above-described conduct, Defendants deprived Plaintiff Prudhome any

25 meaningful access to ballot-counting.

26

27

28                                                    4
     Case 2:20-cv-02046-APG-DJA Document 4 Filed 11/05/20 Page 5 of 5




 1         13.     Absent immediate court intervention, Defendants will continue to utilize the Agilis

 2 software system to count ballots and prevent public access to observe the counting of ballots in

 3 violation of Nevada and Federal law.

 4         14.     The office address and telephone numbers of movant and all parties is as follows:

 5 Movant/Plaintiffs’ Counsel:

 6 THE O’MARA LAW FIRM, P.C.
   DAVID C. O’MARA
 7 311 East Liberty St.
   Reno, Nevada 89501
 8 775-323-1321

 9 All other Parties/Defendants:
10 SECRETARY OF STATE BARBARA K. CEGAVSKE, in her official capacity
   2250 Las Vegas Blvd., Suite 400
11 North Las Vegas, NV 89030
   (702) 486-2880
12

13 CLARK COUNTY REGISTRAR OF VOTERS JOE P. GLORIA, in his official capacity,
   965 Trade Drive, Suite A
14 Las Vegas, Nevada 89030
   (702) 455-8683
15

16         15.     To ensure Defendants have timely notice of the Complaint and Emergency Motion,
17 undersigned represents that he will endeavor to provide Defendants with a copy of the Complaint

18 and Emergency Motion by electronic mail and/or facsimile service.

19         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the forgoing is true and
20 correct.

21 DATED: November 5, 2020                          THE O’MARA LAW FIRM, P.C.
22

23                                                                /s/ David C. O’Mara
                                                                DAVID C. O’MARA, ESQ
24
                                                    311 East Liberty St.
25                                                  Reno, Nevada 89501
                                                    775-323-1321
26                                                  775-323-4082 (fax)
27

28                                                   5
